DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of October 12, 2021, in response to the Office Action of June 9, 2021, are acknowledged.

Response to Arguments
	Applicant argues that Ivaturi teaches away from the claimed subject population.
	The examiner does not believe that Ivaturi teaches away from treatment of those with CrCl of less than 40.  The examiner notes that Ivaturi’s statement in this regard is in reference to what the product label states for subjects with moderate and severe renal impairment.  However, Ivaturi also indicates in another section with regard to the inventive concept: “the IV doses administered may be decreased in amount or strength to account for any renal impairment.”   The examiner believes that the word “any” includes moderate and severe renal impairment.  Moreover, the contraindication statement by Ivaturi refers to moderate to severe renal impairment.  If Applicant’s argument were correct, Ivaturi would be teaching away from treating moderate renal impairment.  This is not consistent with the treating “any” renal impairment nor the teachings of Ivaturi as a whole.  Treating “any” renal impairment cannot equate to treat only mild renal impairment, which is what it would mean if severe and moderate renal impairment were excluded.

	The examiner notes that hindsight was not required nor used to establish the prima facie showing of record.  Ivaturi explains that IV to oral transition over a quick time frame provides substantial advantages.  Further, Ivaturi teaches dosage can be optimized for any renal impairment, such as b
For patients suffering with abnormal renal function, the oral doses administered may be decreased, and/or the time between the intravenous dose and the oral dose or between subsequent oral maintenance doses may be lengthened. For example, the oral maintenance doses may be administered every 24 hours instead of every 12 hours for patients with renal impairment or abnormal renal function. In some instances, with patients having abnormal renal function, the IV doses administered may be decreased in amount or strength to account for any renal impairment.

The secondary references cited explain different examples in which a subject with the claimed renal function receive sotalol and have a dosage that is given less frequently and/or a lower dosage based on a subject’s particular level of renal dysfunction.  There combination of references as a whole, and within the context of Ivaturi, provide a clear roadmap for a POSA to adjust dosage and frequency to treat any renal impairment.
	The examiner acknowledges that Hoffman teaches reducing a dosage to half for those with the claimed CrCl.  The examiner notes that the overall trend conveyed by the combination of references as a whole is clear.  In a subject with greater renal impairment, they will receive a lower dosage and/or less frequent dosing as compared to a subject with lesser renal impairment.  
	Applicant argues that the cited references call for a lower dosage, although the instant claims do not reduce the oral dosage.  
	The examiner notes that lowering a dosage includes administering a lesser amount and/or administering a given dosage less frequently.  The instant claims include administration of an oral dosage once every 48 hours.  This would appear to be a less frequent administration and is in complete coordination with the teachings of the prior art that renal clearance of sotalol is lower relative to kidney dysfunction.
	The examiner also notes that Ivaturi explains that the current oral dosing in clinical practice is oral administration of 80 mg, 120 mg, or 160 mg BID.  The use of IV sotalol is for rapid titration to find a stable Cmax that is safe and has been measured as such through QTc monitoring on multiple occasions.  Oral dosing is for maintenance dosing and can be optimized as explained by the Ivaturi. 
	Optimization requires nothing more than routine experimentation for the reasons above and Blair explains that patients with renal insufficiency or failure should have dosage intervals lengthened to 48 to 72 hours.  Sundquist that sotalol half-lives after oral administration are in linear ratio to serum creatinine values.  
	Overall, Ivaturi teaches advantages to transitioning a subject from IV to oral sotalol therapy.  Such transition requires QTc monitoring to achieve a SS Cmax, e.g., and dosage titration to an oral maintenance dose with be required.  A subject with any renal impairment can be treated and such adjustment includes decreasing dosage and/or lengthening dosage interval in an effort to optimize and account for renal abnormality.  The secondary references are more 
	The examiner believes that he has responded to each of Applicant’s bases for traversal in the Remarks of October 12, 2021.

Status of the Claims
Claims 1, 18, and 22-25 are examined.  Claims 19-21 are preliminarily withdrawn.  Claims 1 and 18-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343), in view of Hoffman et al., “Renal Insufficiency and Medication in Nursing Homes,” Medicine Deutsches Ärzteblatt International | Dtsch Arztebl Int 2016; 113: 92–8, in view of Dumas et al., “Variations of sotalol kinetics in renal insufficiency,” Int J Clin Pharmacol Ther Toxicol. 1989 Oct;27(10):486-9, in view of Blair et al., “Sotalol kinetics in renal insufficiency,” Clin. Pharmacol. Ther. April 1981, and in view of Sundquist et al., “Serum levels and half-life of sotalol in chronic renal failure,” Ann Clin Res. 1975 Dec;7(6):442-6.
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol to be administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-
Hoffman explains:
Since repeated administration of sotalol to patients with impaired renal function incurs a risk of accumulation, the dosage should be adjusted to renal clearance taking into account heart rate (no lower than 50 bpm) and clinical efficacy. It is recommended that patients with severe renal insufficiency should be given sotalol hydrochloride only with frequent ECG monitoring and monitoring of serum concentrations. It is recommended that in patients whose creatinine clearance is reduced to values of 10–30 mL/min (serum creatinine 2–5 mg/dL) the dosage should be reduced to half, and at values <10 mL/min (serum creatinine >5mg/dL) it should be reduced to a quarter.

Similarly, Dumas explains:

    PNG
    media_image1.png
    140
    764
    media_image1.png
    Greyscale

	Blair explains:

    PNG
    media_image2.png
    173
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    561
    media_image3.png
    Greyscale

	Finally, Sundquist explains:

    PNG
    media_image4.png
    189
    777
    media_image4.png
    Greyscale

It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi, Hoffman, Dumas, Blair, and Sundquist.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  The elected species in this case has taken that general trend taught by Ivaturi and claimed administration only once every two days to a subject with severely impaired renal function.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.
Even further, Hoffman and Dumas explicitly teach administration of sotalol to treat a subject with a CrCl of 10-30 mL/min.  Ivaturi, Sundquist, and Blair make clear that the roadmap for dosage adjustment as renal clearance decreases is well-known and has been for some time.
As such, no claim is allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628